DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with H.M. Bedingfield on 24 February 2021.
The application has been amended as follows:
	The claims have been amended as follows:

23. 	(Currently Amended) The system of claim 1, wherein the shape is a column and wherein the first feature is selected based on an EtCO2 concentration.

Response to Amendment
3.	According to the Amendment, filed 18 January 2021, the status of the claims is as follows:
Claims 3, 27, and 30 currently amended; 
Claims 1, 2, 4-7, 9, 21-25, 28, and 29 are previously presented; and
Claims 8, 10-20, and 26 are cancelled.


Response to Arguments
5.	Applicant’s arguments, see Remarks, pp. 5-6, filed 01 December 2020, with respect to the rejection of claims 1-7, 9, 21-25, and 27-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, have been fully considered, and are persuasive.  Therefore, the rejection has been withdrawn. 
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:.
As to Claims 1-7, 9, 21-25, and 27-30, the prior art of record does not teach the medical monitoring system of base claim 1, including the following, in combination with all other limitations of the base claim:
analyze the set of the train of waveforms and one or more shape or scale factors thereof to provide a single waveform representative of one breath;
identify and extract two or more features from the single waveform, wherein the two or more features relate to the set of the train of waveforms produced by the capnograph from a time range within the time period;
generate a first trend and a second trend of the two or more features based on the single waveform, wherein the first trend is associated with a first feature of the two or more features and the second trend is associated with a second feature of the two or more features that is different from the first feature...

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-








/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/24/2021